Wood, J., (after stating' the facts.) Appellants rely upon the doctrine announced by this court in Bennett v. Hutson, 33 Ark. 763, as follows: “An uncompleted sale, where a deed has been executed and the consideration has not been paid, and where there is no intention of a gift or a sale on time, makes a resulting trust in favor of the vendor; not for the purchase money, but for the whole land. Equity will treat it as no sale, and hold the vendee as trustee of the dry legal title; and a purchaser from such vendee, with notice of the facts, will acquire no title.” ■ But if we concede that the $60 paid Hubbert by Fagan was for an option, and that the deed from Hubbert to Fagan did not evidence a completed sale under the doctrine of the above case, still, as we view the facts, the appellants are estopped from asserting any title to the land in controversy. Without setting out the evidence in detail or entering upon any lengthy discussion thereof, let it suffice to state that it warrants the conclusion that the appellants knew, when they, received the balance of the purchase money and entered into the contract with the Hays, that their father had conveyed the land, and that the money they were receiving represented the balance of the purchase money. They knew, too, that their father had intended to convey the land upon the payment of the purchase money. The contract itself indicates that appellants thought that a damage suit might have been brought by their father before his death and the receipt, and the other evidence in the record show that they accepted the balance of the purchase money intending to settle any suit, if any should be pending, and any balance that may have been due their father on account of the “land transaction.” True, they testify that they at the time were ignorant of their legal rights, and that they would not have received the money and executed the contract if they had known better. But, in our opinion, if appellants were really ignorant of their legal rights, the evidence does not discover any reasonable excuse for their ignorance. The circumstances were sufficient to put them upon inquiry, and they did consult with counsel. While appellants contend that fraud and imposition were practiced upon them by those representing appellees, the evidence, in our opinion, fails to establish such fraud or imposition. If there was a mistake, whether of law or fact, or both, that caused appellant to sign the contract and receipts, certainly it was a mistake of their own. There was no overreaching or fraud practiced upon them by appellees to superinduce the mistake, and appellees are not responsible for it. There is no pretense that there was any mutual mistake. Therefore if appellants were seeking here to have the contract and receipt they signed cancelled by affirmative action, they would have no standing in a court of equity. “Where relief is given because of the mistake of one party alone, it is where it is induced by the conduct of the other party, or because the other seeks unconscionably to take advantage of it, and the ground of jurisdiction is really fraud.” 16 Cyc. 69. See Rector v. Collins, 46 Ark. 176, quoting 2 Pom. Eq. Jur., § 843. “When a written instrument is to be overcome for mutual mistake, it is required that the mutuality of the mistake be established by the clearest and most satisfactory evidence.” Willingham v. Jordan, 75 Ark. 266 and cases cited. See also Greenhaw v. Combs, 74 Ark. 336. Therefore, even if it could be held that the appellees hold the legal title in trust for those who are beneficially interested in the land, appellants by their contract and receipt, showing that, they had received the purchase money, have placed it beyond their power to assert any interest therein against appellees. Again, the evidence shows that the appellants, after having received the balance of the purchase money, stood by for nearly four years, while appellees, and purchasers from them, were making improvements of great value to the land, and yet raised no voice in protest and made no motion to have the contract rescinded and the deed under which appellees claim set aside and cancelled. Appellants should have acted promptly. They did not do so. Under the circumstances this was laches upon the part of appellants that fully warranted the court in dismissing their cross complaint for want of equity. See Turner v. Burke, 81 Ark. 352, The judgment was correct. Affirmed.